Citation Nr: 1451947	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-35 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for eczema. 

2.  Entitlement to an initial rating in excess of 10 percent for Crohn's disease with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2014, the Veteran failed to appear for his central office hearing.  Therefore, the Board finds that the Veteran's hearing request is withdrawn.

The claim for a higher initial rating for Crohn's disease with GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran's eczema had its onset in service and has continued since service.


CONCLUSION OF LAW

The criteria for service connection for eczema have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must consider the lay reports of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board finds that the evidence supports an award of service connection for eczema.  The Veteran's service treatment records reflect that he was diagnosed with eczema/dyshidrotic eczema of the hands in July 2004.  In an April 2014 statement the Veteran reported, in substance, that he had problems with his skin/eczema since service.  Moreover, because skin disorders like eczema are observable by a lay person, the Board finds his observation both competent and credible evidence of an ongoing skin disorder since service even though he is not competent to diagnosis it as eczema.  See Davidson.  Furthermore, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has taken judicial notice that skin disabilities, by their nature, are chronic and recurrent.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  Given the above record, the Board finds that the evidence supports the finding that the Veteran's eczema had its onset in service and has continued since that time.  As such, service connection for eczema is warranted.


ORDER

Service connection for eczema is granted. 


REMAND

As to the claim for a higher initial rating for Crohn's disease with GERD, in May 2014 the Veteran reported a worsening of symptoms since his last VA examination in December 2009.  As the Veteran's most recent VA examination addressing these disabilities was conducted almost five years ago and he has reported a worsening of symptoms since that time, the Board finds that it must remand this claim in order to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  

When readjudicating the claim, the AOJ should specifically consider the Veteran's May 2014 request for separate ratings for his service-connected Crohn's disease and his service-connected GERD taking into account the different adverse symptomatology caused by these unique disease processes as well as the rule against pyramiding.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.21, 4.114, Diagnostic Codes 7200 to 7351 (2014). 

On remand, any outstanding VA treatment records should be obtained, and the Veteran should be provided an opportunity to submit any additional, pertinent private treatment records or authorize VA to obtain such records on his behalf, including his post-July 2009 treatment records from Walter Reed Army Medical Center.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Obtain any outstanding VA treatment records and associate them, physically or electronically, with the claims file. 

2.  Obtain the Veteran's post-July 2009 treatment records from Walter Reed Army Medical Center and associate them, physically or electronically, with the claims file.

3.  Provide the Veteran an opportunity to submit any other outstanding private treatment records pertaining to his Crohn's disease and GERD.  Provide the Veteran with the appropriate authorization for release form(s).

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any of his post-service Crohn's disease and GERD symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for one or more appropriate VA examinations to determine the current nature, extent, and severity of his Crohn's disease and GERD.  The claims file should be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted.  All findings and conclusions should be set forth in a legible report.  

6.  Then readjudicate the appeal.  When readjudicating the appeal, specifically consider the Veteran's May 2014 request for separate ratings for his service-connected Crohn's disease and his service-connected GERD taking into account the different adverse symptomatology caused by these unique disease processes as well as the rule against pyramiding.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
	STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


